internal_revenue_service number release date index number ----------------------- --------------------------------------------------------- --------------------------------------- ----------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number -------------------- refer reply to cc tege eoeg eo1 plr-140249-15 date august organization --------------------------------------- mission b ---------------------------------------------- mission d e assets f assets g research h j activities k l m projects n o activity -------------------------------- ---------------------------------------------- --------------------- ---------------------------------------------- ---------------------------------------------- ---------------------------------------------- ---------------------------------------------- ---------------------------------------------- ----------------- ---------------------------------------------- ---------------------------------------------- ------------------------------- ------------------------------- --------------------- ---------------------------------------------- ---------------------- --------------------- ---------------------------------------------- ---------------------------------------------- ---------------------------------------------- ---------------------------------------------- ---------------------------------------------- -------------- --------------------------------- ---------------- -- plr-140249-15 p q activities s partnership y dre dre w x y z ------------- -------------------------------- ------------------- ---------------- ---------------------------------------------- -- ----------------------- ---------------- ------------- ---- ---- ----- ---------------- dear --------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings regarding a certain sale transfers and related transactions as described below organization represents the facts as follows facts organization is a nonprofit corporation recognized by the internal_revenue_service as an exempt_organization described in sec_501 of the internal_revenue_code_of_1986 as amended code organization was founded over y years ago to mission b and engages in educational and charitable activities in support of its exempt purposes such purposes included increasing and disseminating within the united_states and throughout the world knowledge of mission d organization owns all of the stock of s a taxable c_corporation s owns all of the membership interests in dre and dre both of which are disregarded entities y is an unrelated corporation s and subsidiaries of y have formed a new limited_liability_company partnership partnership is treated as a partnership for u s federal_income_tax purposes organization has sold its e assets to partnership in exchange for dollar_figurez in cash s through dre and dre has contributed f assets to partnership in exchange for a membership interest therein y indirectly has contributed certain assets to partnership in exchange for membership interests therein and organization has licensed to partnership certain of its trademarks trade names and other intellectual_property in plr-140249-15 exchange for annual royalty payments after these transactions s owns w of the membership interests in partnership and y through a subsidiary owns x of the membership interests in partnership organization represents that the asset sale was negotiated at arm’s-length and that organization received at least fair_market_value fmv this ruling_request was submitted prior to the filing of the form_990 for the year in which the sale took place following the sale of the e assets to partnership organization has begun and plans to accomplish among other purposes the continuation and expansion of grant-making and programs in support of organization’s efforts for mission b and the purposes of increasing and disseminating within the united_states and throughout the world to the public at large knowledge of mission d the plan is to more than double the total amount of funding by organization to grant programs educational activities in and outside the classroom and for scientific and g research activities these will enable organization to create new centers of core competencies in q activities story-telling and education organization has directly commenced or proposed various enhanced mission-related activities from the proceeds of the sale the following are examples of such activities i grant making organization is currently reviewing its entire portfolio of grant-making programs as mentioned above organization intends to substantially increase its investment in grant- making since the closing of the sale organization has hired a h to oversee all grant-making initiatives this position is new to organization increased the quantity and value of grants programs focused on j activities and education expanded internationally to include a broader base of diverse applicants and grantees established a fellowship program funding scientists and teachers in a residency program made grants and sponsorships in connection with workshops and conferences at home and abroad featuring workshops on how k can build successful careers and grant awards to l who submit prize-winning work plr-140249-15 ii programs expansion organization has engaged and will undertake larger and more impactful programs such as m projects iii outreach programs organization will engage in the following outreach programs and activities in furtherance of its mission and purposes build out organization’s website to communicate the programs in which organization is engaged and report on their impact inspire members to contribute and fund n programs planned expansion of public exhibit and museum space at organization headquarters to express and disseminate organization’s work in supporting its mission and history of o activity build a teacher community and educational program through a learning framework that encourages students to think like p teachers will experience a workshop followed by activities and concluding with a capstone project trademark license agreement organization licensed to partnership pursuant to a trademark license agreement a non-transferable limited purpose license to certain organization trademarks domain names and social media handles necessary or appropriate for partnership to use in connection with the e assets in return for the license partnership will pay a royalty to organization negotiated at arm’s-length and based upon the net revenue attributable to use of the licensed property or a ceiling_amount and including a minimum guaranteed royalty amount for the initial years under the trademark license agreement partnership must adhere to a standards guide that articulates the principles of organization as well as its content vision this ensures that the content publications and activities of partnership remain supportive of the mission of organization and consistent with the organization brand the trademark plr-140249-15 license agreement does not require any services from organization including no endorsement promotion or marketing services organization represents that it will not provide services to partnership in connection with the use of the brands but rather organization will exercise only quality control rights pursuant to the standards guide that organization developed to assure the high quality and mission-relatedness for which organization has become known and respected organization may choose to list in its publications and on its website partnership’s articles programs films products etc that result from organization’s m projects educational efforts or other work funded or sponsored by organization in support of its mission results and provide a link to partnership’s website partnership will not compensate organization for such listings or link organization further represents that such references to results offered by partnership are primarily intended to further organization’s sec_501 exempt purposes in this regard organization represents that it also intends to reference on its website and in its publications information about unrelated third parties-whether sec_501 exempt_organizations governmental instrumentalities or for-profit entities-whose products and services are consistent with complementary to and or further organization’s sec_501 exempt purposes lease agreement organization will lease office space in its headquarters to partnership under a lease agreement organization represents that it owns the office space subject_to the lease in fee simple without acquisition_indebtedness the rental will be fixed ie not based on the income or profits of partnership and the amount determined on an arm’s-length basis based on market-based rates and terms representations regarding attribution organization represents that there is no understanding or agreement oral or written that organization will direct or actively participate in the day-to-day management of s or any s subsidiary or affiliate or partnership organization intends to exercise only the normal rights of a shareholder directly in s or indirectly in any s subsidiary or affiliate including but not limited to partnership s is a bona_fide holding_company that will provide strategic planning in support of organization’s historical and ongoing exempt functions including through ownership of the llc membership interests in partnership plr-140249-15 agreements organization and the parties involved with the sale and partnership have entered into a number of contracts including but not limited to the organization trademark license agreement the organization-partnership hq lease agreement the amended and restated operating_agreement a general service agreement and a content license agreement rulings requested ruling - organization’s post-closing enhanced activities to nurture core competencies in q activities story-telling and education further organization’s sec_501 exempt purposes ruling - the sale of the e assets will not result in unrelated_business_taxable_income to organization under sec_512 of the code ruling - payments by partnership to organization pursuant to the trademark license agreement for organization brands will constitute royalties within the meaning of sec_512 of the code ruling - payments by partnership to organization pursuant to the lease agreement for use of space as office premises in organization’s headquarters will constitute rents within the meaning of sec_512 of the code ruling - subsequent to the formation of partnership the activities of s and its subsidiaries and affiliates including but not limited to partnership will not be attributed to organization whether by virtue of i organization’s ownership_interest in s ii the organization trademark license agreement iii the amended and restated operating_agreement among y partnership and s iv the organization-partnership hq lease agreement or v the content license agreement and or general services agreement or any combination of i - v above law analysis sec_501 of the code describes as exempt from federal_income_tax organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual plr-140249-15 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_512 of the code regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications in subsection b sec_512 of the code provides that there shall be excluded all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_512 of the code provides that all rents_from_real_property shall generally be excluded from unrelated_business_taxable_income provided that rental payments are i not based on the income or profits of any person from the property leased other than an amount based on a fixed percentage s of receipts or sales and ii attributable to real_property or personal_property leased with real_property where such rents for personal_property are an incidental amount of the total rents sec_512 of the code provides in part that unrelated business table income shall include in its calculation royalties and rents from a controlled_entity it further provides that control of an entity means ownership of more than of i the stock by vote or value of a corporation ii either the profits or capital interests of a partnership or iii beneficial interests in any other entity control can be direct or indirect or constructively by attribution pursuant to the constructive stock ownership principles of sec_318 of the code sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need for income or funds or the use it makes of the profits derived to the exercise of performance by such organization of its charitable educational or other purpose constituting the basis for its exemption under sec_501 of the code sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 c of the code of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes the advancement of education or science plr-140249-15 sec_1_501_c_3_-1 of the regulations defines educational as the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_513-1 of the regulations provides in part that for purposes of sec_513 of the code the term trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides in part that in determining whether or not intermittently conducted activities are regularly carried on the manner of conduct of the activities must be compared with the manner in which commercial activities are normally pursued by nonexempt organizations in general exempt_organization business activities which are engaged in only discontinuously or periodically will not be considered regularly carried on if they are conducted without the competitive and promotional efforts typical of commercial endeavors sec_301_7701-2 of the regulations provides that a business_entity that has a single owner and is not a corporation is disregarded as an entity separate from its owner revrul_81_178 1981_2_cb_135 considered the application of sec_512 of the code to two situations in which payments were received by an exempt_organization from third party licensees for use of the organization’s trademarks trade names and service marks holding in situation that the licensing payments constituted royalties the service found that the retention and exercise of quality control rights by the licensor did not change this result citing lemp brewing co v comm’r 18_tc_586 cch dec big_number acq 1952_2_cb_2 the organization has the right to approve the quality or style of the licensed products and services the agreements also require the businesses to refrain from engaging in any activity that would adversely affect the reputation of the organization or its members or the value of the licensed product however in situation the holding is that payments for personal appearances and interviews are not royalties but are compensation_for_personal_services plr-140249-15 in 86_f3d_1526 9th cir the court determined that a royalty under sec_512 of the code is defined as a payment for an intangible_property right and that royalties are by definition passive and cannot include compensation_for services rendered by the owner of the intangible_property right in 319_us_436 the supreme court stated that t he doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity footnotes omitted only minimal business activities are needed for a corporation to be respected as a distinct taxable entity for example the service has taken the position that a corporation formed as a holding_company that performs various administrative duties can meet the business activity standard see fsa wl irs fsa however if the corporation owns no assets and does not in fact carry on any business it can be ignored 431_f2d_227 5th cir 66_tc_12 aff'd 553_f2d_94 2nd cir a corporation also may be disregarded if there is an absence of an intention to form the corporation for some real business_purpose or to actually engage in business robucci v comm’r t c memo 233_f2d_289 2nd cir 50_tc_595 in bass the court explained that the intent element is not the personal purpose of a taxpayer in creating a corporation but rather is whether that purpose is intended to be accomplished through a corporation carrying out substantive business functions if the purpose of the corporation is to carry out substantive business functions or if it in fact engages in substantive business activity it will not be disregarded for federal tax purposes t c pincite ruling - in furtherance of sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose plr-140249-15 organization has and will undertake a broad range of activity that continues and enhances its missions and purposes the specific activities include increased grant- making more impactful programs such as m projects and new outreach programs which nurture core competencies in q activities story-telling and education these all further organization’s sec_501 exempt purposes and are charitable educational and or scientific within the meaning of the regulations ruling - not regularly carried on in determining whether the sale of the e assets from which organization derived dollar_figurez is regularly carried on for purposes of determining whether organization has unrelated_business_taxable_income consideration must be given to whether the activity that produced the income manifested a frequency and continuity and was pursued in a manner generally similar to comparable commercial activities of non-exempt organizations see sec_1_513-1 and i when the business activities of an exempt_organization are engaged in only discontinuously or periodically they will not be considered regularly carried on if they are conducted without the competitive and promotional efforts typical of commercial endeavors on the other hand where the sales are not merely casual but are systematically and consistently promoted and carried on by the organization they meet the definition of regularly carried on for purposes of sec_512 of the code see sec_1_513-1 organization’s sale was a one-time sale which was neither systemically nor consistently promoted nor carried on by organization it was not a part of any ongoing income-producing activity thus organization’s sale will not result in unrelated_business_taxable_income to organization because the sale is not a business that is regularly carried on within the meaning sec_512 of the code ruling - royalties computation of unrelated_business_taxable_income under sec_512 of the code is modified to generally exclude royalty income and directly related deductions see sec_512 a royalty is a payment that relates to the use of a valuable right payments for_the_use_of trademarks trade names service marks or copyrights whether or not payment is based on the use made of such property are ordinarily classified as royalties for federal tax purposes see revrul_81_178 1981_2_cb_135 similarly payments for_the_use_of a professional athlete’s name photograph likeness or facsimile signature are ordinarily characterized as royalties royalties do not include payments for personal services organization has represented that it will not provide any services in connection with the trademark license agreement other than quality control it is licensing to partnership the plr-140249-15 use of the brands organization will exercise only quality control rights pursuant to the standards guide that organization developed to assure the high quality and mission- relatedness for which organization has become known and respected organization can require partnership to refrain from engaging in any activity that would adversely affect the reputation of organization consistent with situation in revrul_81_178 and the decision in sierra club the arrangement under the trademark license agreement is that of a license of intangible_property partnership will pay organization fmv for_the_use_of the brands therefore payments by partnership to organization pursuant to the trademark license agreement for organization brands will constitute royalties within the meaning of sec_512 of the code ruling - rents organization owns in fee simple real_property housing its headquarters and used in the conduct of its exempt functions with no outstanding acquisition_indebtedness within the meaning of sec_514 of the code organization is leasing certain office space within its headquarters to partnership as to such space the rental will be fixed ie not based on the income or profits of partnership or any third party and the amount thereof was determined on an arm’s-length basis there is not rental attributable to personal_property located at such property accordingly the lease payments from partnership to organization shall be excluded from unrelated_business_taxable_income pursuant to sec_512 b of the code as noted above organization’s wholly-owned subsidiary s owns a w interest in partnership thus since organization does not own directly indirectly or constructively more than capital or profits_interest_in_partnership sec_512 of the code does not apply to override the general exclusions from unrelated_business_taxable_income for sec_512 and of the code ruling - attribution after the transaction organization continued to own all of the stock of s and s owned a w interest in partnership the question is whether s’s business activities can be attributed to organization as noted above the authorities are clear that a corporation’s status as a corporation will be respected even if the corporation engages in minimal business activities see moline properties as further noted above the service has taken the position that a holding_company that administers its ownership_interest in a lower-tier entity meets the business activity requirement of moline properties see fsa organization has represented that s engages in strategic planning with plr-140249-15 respect to its ownership of partnership therefore the activities of s would not be attributed to its owner organization this ruling is limited to providing that s meets the test of moline properties we decline to extend the ruling to s’s subsidiaries and affiliates because such an extension is not necessary in this case since s’s activities are not attributed to its owner organization neither would the activities of s’s subsidiaries and affiliates be attributed to organization except as ruled in this letter we express no opinion on the validity of the various contractual agreements described above to the extent they represent valid business arrangements we see no reason to treat them separately from the business operations of the entities to which they relate conclusion based solely on the facts and representations submitted we rule subject_to the above caveats organization’s post-closing enhanced activities to nurture core competencies in q activities story-telling and education further organization’s sec_501 exempt purposes organization’s sale of the e assets will not result in unrelated_business_taxable_income to organization because the sale is not a business that is regularly carried on within the meaning of sec_512 payments by partnership to organization pursuant to the trademark license agreement for organization brands will constitute royalties within the meaning of sec_512 of the code payments by partnership to organization pursuant to the lease agreement for use of space as office premises in organization’s headquarters will constitute rents within the meaning of sec_512 of the code s is engaged in business activity that is sufficient to satisfy the business activity requirement of moline properties and therefore it will be respected as an entity separate from organization and its activities will not be attributed to organization except as stated we are not ruling on the terms and conditions of the various contracts entered into by and between the parties including but not limited to the organization trademark license agreement the organization-partnership hq lease agreement the plr-140249-15 amended and restated operating_agreement a general service agreement and a content license agreement also this ruling letter expresses no opinion on the terms and conditions of any current or future partnership_allocations or distributions the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 no ruling is granted as to whether organization qualifies as an organization described in sec_501 of the code and or sec_509 or or of the code and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely mary jo salins acting branch chief exempt_organizations branch tax exempt government entities cc
